Mr. Presiding Justice Fitch delivered the opinion of the court. 3. Judgment, § 145*—when affidavits insufficient to show defense on motion to vacate default. On motion to vacate default judgment for work and materials furnished in constructing a building for defendant, affidavits setting up that plaintiffs failed to furnish defendant with “lien waivers,” as required by the contract, held insufficient to show a defense, where one of the affidavits stated that it was -understood at the time defendant made a certain payment that the waivers were to be delivered when the balance due was paid or signed notes for that amount were delivered, and it did not appear that defendant delivered or offered to deliver the signed notes, or ever paid or offered to pay the balance due.